OPINION OF THE COURT BY
JUSTICE VENTERS
This decision consolidates three cases accepted by this Court for discretionary review pursuant to CR 65.09. By -way of motions for interlocutory relief under CR 65.09, Extendicare Homes, Inc. d/b/a/ Shady Lawn Nursing Home (“Extendi-care”), and its affiliated entities,1- and Kindred Nursing - Centers Limited Partnership d/b/a Winchester Centre For Health and Rehabilitation n/k/a Fountain Circle Health and Rehabilitation (“Kindred”) and its affiliated entities,2 seek relief-from orders of the Court of Appeals refusing to compel arbitration of disputes pending in Clark Circuit Court and the Trigg Circuit Court.
Each of the three cases originated with the filing of an action in the circuit court asserting claims against the nursing home for personal injuries suffered by the nursing home resident, violations óf KRS 216.510 et seq.,3 and for wrongful death of the resident. In each case, at the time of the resident’s admission to the nursing home, an attorney-in-fact for the resident executed a written document providing that any'claims or disputes arising out of the relationship between the resident and the nursing home would be submitted to arbitration, rather than adjudication in the courts. Upon the commencement of each case in circuit court, the defendant nursing home facility moved the court to dismiss the action and compel the parties to submit the claims to a formal arbitration proceeding. In each case, citing our opinion in Ping v. Beverly Enterprises, Inc., 376 S.W.3d 581 (Ky. 2012), cert. denied, — U.S. -, 133 S.Ct. 1996, 185 L.Ed.2d 879 (2013), the circuit court denied the motion on the grounds that the respéctive power-of-attorney instruments did not authorize the resident’s attorney-in-fact to waive the resident’s right to access to the courts for the resolution of disputes.
Kindred and Extendicare each sought interlocutory relief in the Court of Appeals pursuant to CR 65.07. The Court of Appeals declined to grant the requested relief. Kindred and Extendicare then sought relief in this Court.
Thé, central issue is whether, based upon the language of the particular power-of-attorney instrument, an arbitration agreement was validly formed between the respective nursing home facility and the resident whose, interests were thereby affected. For the reasons set forth below, we conclude in two of the cases, Extendicare Homes, Inc., et al, v. Whisman (Case No. 2013-SC-426-I) and Kindred Nursing Centers Limited Partnership, et al., v. Wellner (Case No. 2013-SC-431-I), that the authority to enter into a pre-dispute arbitration agreement was not among the powers granted to respective attorney-in-fact and, therefore the- arbitration agreements were not formed with the assent of the party to be bound thereby. Lacking *313the essential element of assent, we conclude that the arbitration agreements . in those cases were never validly formed.
We further conclude that without a clear and convincing manifestation of the principal’s intention to do so, we will not infer the delegation to an agent of the authority to waive a fundamental personal right so constitutionally revered as the “ancient mode of trial by jury.”4 Consequently, because none of the power-of-attorney instruments involved in these cases provide a manifestation of the principal’s'intent to delegate that power to his agent, we conclude that the agent was not so authorized, and that the principal’s assent to the waiver was never validly obtained. Accordingly, we deny the motions for interlocutory relief. In so doing, we affirm the orders of the Court of Appeals.
At the outset, however, it is appropriate that we direct our attention specifically to the cause of action, pled in each case for wrongful death. We held in Ping, and we reiterate today: the decedent whose death becomes the basis of a wrongful death claim had no authority during his lifetime, directly or through the actions of his attomey-in-fact, to prospectively bind the beneficiaries of the wrongful death claim to an arbitration agreement.
I. THE WRONGFUL DEATH BENEFICIARIES ARE NOT BOUND BY THE ARBITRATION AGREEMENTS IN ISSUE HERE
In Ping, 376 S.W.3d at 597-600, we squarely confronted the question of whether a decedent, by her own action or through the action of her attorney-in-fact, could enter into contracts of any kind that would bind the rights of the beneficiaries of wrongful death claims made in connection with her own death. Based upon well-settled precedent and upon the constitutional and statutory structure of Kentucky’s wrongful death law,, we determined that a wrongful death claim does not “derive from any claim on behalf of the decedent, and [the wrongful death beneficiaries] do not succeed-to the decedent’s dispute resolution agreements.” Id. at 600.
Section 241 of the Kentucky Constitution declares: “The General Assembly may provide how the recovery [from a wrongful death action] shall go and to whom belong.” In KRS 411.130(2), the General Assembly designated the persons to whom such claims belong. In Ping, we quoted Moore v. Citizens Bank of Pikeville, 420 S.W.2d 669, 672 (Ky. 1967), holding that “the wrongful death action is not derivative ... [It] is distinct from any [cause] that the deceased may have had if he had survived.” Id. We recently reaffirmed that holding in Pete v. Anderson:
Under the plain lánguage of the statute, the cause of action “belongs” to the beneficiaries of the wrongful death claim, as the amount recovered in a wrongful death action “shall be for the benefit of and go to the kindred of the deceased[.]” KRS 411.130(2) ..... With-no interest in the recovery, the personal representative is a “nominal” party, as the “real .parties in interest are the benefipiaries whom [the personal representative] represents.” (citing Vaughn’s Administrator [297 Ky. 309], 179 S.W.2d 441, 445 (1944)).
413 S.W.3d 291, 299 (Ky. 2013). Moreover, Pete expressly and explicitly noted that “Ping ... puts to rest any dispute as to whether the statutory beneficiaries are the real parties in interest to a wrongful death action.” Pete, at 300.
*314Under Kentucky law, a wrongful death claim is a distinct interest in a property right that belongs only to the statutorily-designated beneficiaries. Decedents, having no cognizable legal rights in the wrongful death claims arising upon their demise, have no authority to make contracts disposing of, encumbering, settling, or otherwise affecting claims that belong to others. The rightful owners of a wrongful death claim, the beneficiaries identified in KRS 411.130(2), cannot be bound to the contractual arrangements purportedly made by the decedent with respect to those claims.5 A decedent has no more authority to bind the wrongful death beneficiaries to an arbitration agreement than he has to bind them to a settlement agreement fixing or limiting the damages to be recovered from the wrongful death action, limiting the persons against whom a claim could be pursued, or an agreement on how and to whom to allocate the damages recovered in a wrongful death claim.6 Our analysis in Ping was thorough, complete, correct, and unanimous. We reaffirmed it in Pete and we have no reason to retreat from it now.7
In contrast with the wrongful death claims, the personal injury and statutory claims arising under KRS 216.510 et seq. belong to the decedents; and the respective estates succeeded to those claims, at least to the extent that such claims survive the -decedent’s death pursuant to KRS 411,1408 and 216.515(26).9 We now redi*315rect our attention to those claims, to determine based on Ping and other applicable law, whether the attorneys-in-fact in these cases had the authority to enter into a pre-dispute agreement to arbitrate any claims arising between the respective principals and the nursing home facilities providing their care.
II. FACTUAL AND PROCEDURAL BACKGROUND — POWERS GRANTED TO THE RESPECTIVE ATTORNEYS-IN-FACT
The facts as relevant to the issues we review in each case are remarkably similar. Of course, the law relating to arbitration agreements and powers-of-attorney instruments applies equally to each case. However, because each of the power-of-attorney instruments involved in the three eases expresses the authority delegated by the principal to the attomey-in-fact in different terms, each instrument requires a separate analysis. We proceed with a review pf the essential facts of each case.
A Extendicare Homes, Inc. dlb/a Shady Lawn Nursing Home v. Whis-man, Case No. 2013-SC-426-L
On Febrüary 21, 2011, Van Burén Adams executed a power-of-attornéy document (the Adams-Whisman POA) designating his daughter, Belinda Whisman, as his attorney-in-fact. About a month later, Adams was admitted as a resident at Ex-tendicare’s Shady Lawn Nursing Home. As Adams’ attorney-in-fact, Whisman executed the documents required by Extendí-care for Adams’ admission to the nursing home. She also signed a four-page document presented by Extendicare’s admission staff, styled “Alternative Dispute Resolution Agreement.” We refer to that document as “Extendicare’s arbitration agreement.” At the top of the first page, in all-capital letters and in underlined font, the document states that “SIGNING THIS AGREEMENT IS NOT A CONDITION OF ADMISSION TO OR CONTINUED RESIDENCE IN THE CENTER.” On the second page, the document declares in capital, letters that:
THE PARTIES UNDERSTANDj ACKNOWLEDGE AND AGREE THAT BY ENTERING INTO THIS AGREEMENT, THEY ARE GIVING UP THEIR CONSTITUTIONAL RIGHT TO HAVE THEIR DISPUTES DECIDED BY A COURT OF LAW OR TO APPEAL ANY DECISION OR AWARD OF DAMAGES RESULTING FROM THE ALTERNATIVE DISPUTE RESOLUTION PROCESS, EXCEPT AS PROVIDED HEREIN,
Extendicare’s arbitration agreement also provided a comprehensive list of “covered disputes” which included the same statutory and common law claims later asserted in this action; .
Adams died less than three months after his admission to Shady Lawn. The co-administrators of his estate, Belinda Whis-man and Tony Adams, brought suit in the Trigg Circuit Court, naming as defendants the various entities that owned and operated Shady Lawn Nursing Home. The com*316plaint, alleged personal injuries to Adams caused by negligence, - violations of KRS 216.510 et seq., and wrongful- death. Based upon the arbitration agreement, Ex-tendicare moved the court to dismiss the lawsuit and to order .the plaintiffs to submit their claims to arbitration. The plaintiffs argued .that' the power-of-attorney document did not vest Whisman with the authority to commit Adams’ claims to arbitration. As relevant in this case, and as relied upon by Extendicare, the .instrument, provided as follows: .
I, VAN BUREN ADAMS ... appoint my; daughter, BELINDA WHISMAN, my true and lawful attomey-in-faet, with full power for me and in my name and stead, ... to draw, make and sign any and all checks, contracts, notes, mortgages, agreements, or any other document including state and Federal tax returns; ... [and] to institute or defend suits concerning my property or rights, ...[.]'
(emphasis added).
Extendicare argued below, - as it does here, that- the authority “to institute or defend suits concerning my property or rights” implicitly carried with it the authority to enter into the pre-dispute*arbi-tration agreement. The Trigg Circuit Court denied Extendicare’s motions and concluded that the Adams-Whisman POA “would not give. Ms. Whisman the understanding, that her authority would apply to ... a waiver of the important right, of bringing a lawsuit before a - jury rather than before an arbitration panel.”
The trial court reasoned that, despite the differences between the Adams-Whis-man POA and the PÓA involved in Ping, nevertheless,, the general principles governing Ping also applied here. The circuit court expressly noted our cautionary statement in Ping that “[a]bsent authorization in the power of attorney to-settle claims and disputes, or some such express authorization addressing dispute resolution, authority to make such a waiver is not to be inferred lightly.” Id. at 593.
From this adverse ruling of the trial court, Extendicare sought immediate interlocutory relief in the Court of Appeals pursuant to CR 65.07. The Court of Appeals denied the motion, expressed its agreement with the trial court’s application of Ping, and further grounded its opinion on Ping’s comprehensive references to the law of agency, especially Restatement (Third) of Agency § 2.02 comment h. (2006):
[S]ome acts that are otherwise legal create legal consequences for-a principal that ape ¡significant, and separate from the transaction specifically directed .by the principal. A reasonable agent should consider whether the principal Intended to authorize the commission of collateral acts fraught with major legal, implications for the principal, such as granting a security interest in the principal’s property or executing an instrument confessing judgment. In such circumstances, it would be reasonable for the agent to consider whether a person in the principal’s situation, having the principal’s .interests and objectives, would be likely to anticipate-that the agent would commit such a collateral act, given the nature of the principal’s specific direction to the agent.
The Court of Appeals concluded, quoting both Ping and Restatement (Third) of Agency; that “an arbitration agreement would ‘create legal consequences for a principal that are significant and separate from the-transactions specifically directed by the principal,’ ” further noting that the explicit authority ‘“to institute or defend suits concerning my property or rights’ did not imply the authority to initiate a claim in arbitration, or, correspondingly to waive *317Adams’ right to seek redress in a court of law.”

B. Kindred Nursing Centers Limited Partnership d/b/a Winchester Cen-tre for Health and Rehabilitation v. Clark, Case No. 2013-SC-430-L

On August 31, 2006, Olive G. Clark executed a power-of-attorney document (the Clark POA) designating her daughter, Janis Clark, as her attorney-in-fact. Nearly two years later, on August 16, 2008, Olive Clark became a resident of Kindred’s Winchester Centre for Health and Rehabilitation a/k/a Fountain Circle Health and Rehabilitation (“Winchester Centre”). Janis, as- Olive’s attorney-in-fact, executed for Olive the paperwork Kindred required for Olive’s admission to Winchester Centre. At the same time, Janis, acting as Olive’s attorney-in-fact, also signed a four-page document styled “Alternative Dispute; Resolution Agreement Between Resident and Facility (Optional).” We refer to this document as “the Kindred arbitration agreement.”
The Kindred arbitration agreement stipulates that “[a]ny and all claims or controversies arising out of or in any way relating to this ADR Agreement ... or the Resident’s stay at the Facility ... shall be submitted to alternate dispute resolution as described in this Agreement.” The document also defines “alternate dispute resolution” to include “binding arbitration.” In the same nondescript font as the rest of the provisions, the document warns that “[blinding arbitration means that the parties are waiving their right to a trial, including their right to a jury trial, their right to trial by a Judge and their right to appeal the decision of the arbitrator(s).” In its final paragraph, the agreement provides that “execution of this Agreement is not a precondition to the furnishing of services to the Resident by the Facility.”
Olive died about eight months later. Janis Clark, as executrix of Olive’s estate and on behalf of the wrongful death beneficiaries, filed suit in the Clark Circuit Court against Kindred. The complaint asserted causes of action for personal injury, violations of KRS 216.510 et seq., and wrongful death. Kindred moved to dismiss the action or, alternatively, to stay the action pending arbitration pursuant to the Kindred arbitration agreement.
In January 2012, the Clark Circuit Court granted Kindred’s motion ahd entered a final order’ dismissing the pending lawsuit and compelling arbitration of the claims. However, following the August 23, 2012 rendition of Ping, and upon consideration of Janis’s CR 60.02 motion, the circuit court vacated the order of dismissal. Based expressly upon the principles set forth in Ping, in November 2012, the trial court ruled that the Clark POA did not provide Janis Clark with the authority “to waive Olive Clark’s jury trial rights.”
As relevant here, Olive’s POA endowed Janis with:
[the] full power for me and in my name, place, and stead,, in her sole discretion, to transact, handle, and dispose of all matters affecting me and/or my estate in any possible way.
Without limiting or derogating from this general power, I specifically authorize my attorney in fact for me and in my name, place, and stead, in her sole discretion:
To prepare and complete administrative documents necessary to secure or preserve any and all governmental benefits available to me;
To lease, sell, or convey any real or personal property that I may now or ever own;
To mortgage my property as she sees fit;
*318To receive and receipt for any money which may now or hereafter be due to me;
To retain and release all liens on real or person property;
To draw, make, and sign in my name any and all checks, promissory notes, contracts, deeds or agreements;
To invest or reinvest my money for me;
To institute or defend suits concerning my property or rights; .
To file all tax returns (including, without limitation, state and federal income tax returns);
To enter all safe deposit boxes;
To transfer assets of mine to any trust created by me for addition to trust principal; and
Generally to do and perform for me and in my name all that I might do if present.
Also, without limiting or derogating from this general power, I authorize my attorney in fact to make all decisions regarding my health care and medical treatment.
(emphasis added).
Kindred sought relief in the Court of Appeals pursuant to CR 65.07. The Court of Appeals denied Kindred’s application for relief, relying upon the same rationale set out in its Extendicare opinion: namely, its interpretation of agency law as provided by the Restatement (Third) of Agency and our decision in Ping. Like Extendicare, Kindred now seeks further review in this Court pursuant to CR 65.09. Kindred also asserts the additional claim that the attempt of the Clark Circuit Court to resurrect the dismissed case under CR 60.02 was ineffective because the circuit court had lost jurisdiction of the case following the entry of its January 2012 order dismissing the case.

C. Kindred Nursing Centers Limited Partnership d/b/a Winchester Centre for Health and Rehabilitation v. Wellner, Case No. 2013-SC-431-I.

On May 15, 2008, Joe Paul Wellner executed a power-of-attorney naming his wife, Beverly M: Wellner, as his attorney-in-fact. Three months later, he was admitted to Kindred’s Winchester Centre. Beverly signed the Kindred admission documents as Joe’s attorney-in-fact. She also signed Kindred’s optional -arbitration agreement. Joe resided at Winchester-Centre for the next thirteen months,-until a few days before his,death on June 19, 2009. Beverly,' individually, and as administratrix on behalf of- her husband’s estate and the wrongful death beneficiaries, brought suit in the Clark Circuit Court asserting the above-referenced claims.
The Wellner case shares many common elements "with the Clark litigation. The complaints in both cases arise out of the same nursing home facility and assert the same causes of action — personal injury, wrongful- death, and violations of KRS 216.510, et seq. The two cases were filed contemporaneously in the Clark Circuit Court; the parties on both sides of the two cases are represented by the same lawyers, and both cases were heard by the same circuit court judge, Hon. Jeanne C. Logue.
Like the Clark case, Judge Logue initially dismissed the Wellman case in favor of arbitration. After Ping, the judge reconsidered the case pursuant to CR 60.02 and reversed the prior ruling. Upon review, the Court of Appeals affirmed. Of course, the most determinative feature of this case, as well as the others, is the language of the power-of-attorney document.-.- Not surprisingly, the power-of-attorney instrument in this case differs from those found in the other cases under review. In pertinent part, it provides Bever*319ly M. Wellner with authority to exercise the following powers on behalf of Joe:
1. To receive, take receipt for, and hold in possession, manage and control all property, both real and personal, which I now or may hereafter own, hold, possess or be or become entitled to with full power to sell, mortgage or pledge, assign, transfer, invest and reinvest the same or any part thereof in forms of investment, including bonds, notes and other obligations of the United States deemed prudent by my said wife in her discretion, with full power to retain the same without liability for loss or depreciation thereof.
2. To demand, sue for, collect, recover and receive all debts, monies, interest and demands whatsoever now due or that may hereafter be or become due to me (including the right to institute legal proceedings therefor).
3. To make, execute, deliver and endorse notes, drafts, checks and order for the payment of money or other property from or to me or order in my name.
4. To make, execute and deliver deeds, releases, conveyances and contracts of every nature in relation to both real and personal property, including stocks, bonds, and insurance.
5. To have access to my safe deposit boxes, act as my proxy with power of substitution to vote all stocks or securities in my name in relation to any individual or corporate action, to deposit any stocks or securities in connection with any plans of prospective or reorganization committees, to accept and exercise all rights, to subscribe for securities and to sell same.
6. To receive and receipt for all rents and income to which I am or may become entitled, pay therefrom all necessary expenses for the maintenance, upkeep, care and protection of my property, deduct therefrom her own reasonable compensation, and pay the net income from time to time to me or in such manner as I shall direct, or in the absence of such payment to me or at my discretion, to invest the same for me in her judgment in the manner above described.
7. To prepare, execute and file federal or state income tax returns and other real and personal property tax lists and to pay all such taxes.
8. In the event of my illness, incapacity or other emergency to have full power to make all health care decisions for me and in my stead; this power shall encompass the power to make any decision which I might myself make in authorizing or refusing treatment, surgery or other health care. My Attorney-in Fact shall have the right to refuse the administration of nutrition and hydration.
9. If I should every need a guardian or curator or similar person or entity to assist me if I am unable to fully handle all of my affairs, and if this Power of Attorney should not be sufficient therefor, I nominate my wife, BEVERLY M. WELLNER, as my guardian, curator, etc., and I specifically provide that surety not be required on her bond as such.
10. I hereby further grant unto my Attorney-in-Fact full power in and concerning the above premises and to do any and all acts as set forth above as fully as I could do if I were personally present, and at my decease to pay, transfer and deliver over to my personal representative, all principal and income then in his possession and control, and I do ratify and confirm whatever my said Attorney-in-Fact shall'lawfully do under these presents, provided however, that my attorney shall not bind me as surety, guarantor for accommodation nor give away any of my estate, whatsoever, nor *320shall my attorney be authorized to accept service of process for or on my behalf....
(emphasis added).
Like the other two cases, the Wellner case comes to this Court pursuant to CR 65.09. As in the Clark case, Kindred also challenges in Wellner the jurisdiction of the circuit court to set aside, pursuant to CR 60.02, the original order of dismissal entered several months earlier.
III. ANALYSIS
As in Ping, our disposition of these cases, requires no consideration of the specifics of the respective arbitration agreements. There is no dispute that if the arbitration agreements . were validly formed, they are enforceable as written under both the Kentucky Uniform Arbitration Act (KUAA), KRS 417.050 et seq., and the Federal Arbitration Act (FAA), 9 U.S.C. §§ 1 et seq., at least with respect to the decedents’ claims for personal injury and statutory violations. Consequently, the disputes before us are not about the enforcement of validly formed arbitration agreements covered by the KUAC and the FAA. Rather, the disputes are about the formation of the arbitration agreements; and specifically, whether the agent purporting to sign the arbitration agreement on behalf of his principal had the authority to do so.
All three of the arbitration agreements involved here provide that the Kentucky. Arbitration Act shall govern, with secondary reliance upon the Federal Arbitration Act if the Kentucky law is found to be inapplicable. Choice of law provisions are generally valid in arbitration clauses. Hathaway v. Eckerle, 336 S.W.3d 83, 87 (Ky. 2011). .However, as applicable to this case, there is no' material difference between the FAA and the KUAC.
Like its federal counterpart, Kentucky law favors the enforcement of arbitration agreements. Ally Cat, LLC v. Chauvin, 274 S.W.3d 451, 457 (Ky. 2009) (“We do, not by this opinion signify any retreat from our recognition of the prevalent public policy favoring enforcement of agreements to arbitrate.”). Doubts about the scope of issues subject to arbitration should be resolved in favor of arbitration. See Louisville Peterbilt, Inc.v. Cox, 132 S.W.3d 850, 855 (Ky. 2004) (citing Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 103 S.Ct. 927, 74 L.Ed.2d 765 (1983)).
Nevertheless, before the enforcement of an arbitration agreement can be addressed,'it'must be established that an arbitration agreement was formed. Mt. Holly Nursing Center v. Crowdus, 281 S.W.3d 809, 813 (Ky. App. 2008). Unless an arbitration agreement was validly formed, there is no arbitration agreement to be enforced. Questions concerning the formation of an arbitration agreement are resolved in accordance with the applicable state law governing contract formation. See JPMorgan Chase Bank, N.A. v. Bluegrass Powerboats, 424 S.W.3d 902, 907 (Ky. 2014) (“[E]ven the federal authorities agree that whether there is a valid arbitration agreement is a matter of state contract law, so long as' the state law in question does not single-out arbitration agreements.”). We clarified in Ping:
a party seeking to compel arbitration has the initial burden of establishing the existence of a valid agreement to arbitrate ... [TJhat initial showing is addressed to the court, not the arbitrator[ ] ... and the existence of the agreement depends on state law rules of contract formation.... An appellate court reviews the trial court’s application of those rules de novo, although the trial' court’s factual findings, if any, will *321be disturbed only if clearly erroneous, [citing North Fork Collieries v. Hall, 322 S.W.3d 98, 102 (Ky. 2010) ].
376 S.W.3d at 590 (citations omitted).
The fundamental principle of contract formation is that “[t]o create a valid, enforceable contract, there must be a voluntary, complete assent by the parties having capacity to contract.” Conners v. Eble, 269 S.W.2d 716, 717-18 (Ky. 1954). This principle applies with no less vigor when the issue is formation- of an arbitration contract. “Assent to be bound by>.the terms of an [arbitration] agreement must be expressed.” Ally Cat, 274 S.W.3d at 456. A person’s assent to a contractual agreement can be provided by an agent acting as an attorney-in-fact, if the authority to do so was duly conferred upon the attorney-in-fact by the power-of-attorney instrument. Conversely, if that authority was not so conferred by the principal, the requisite assent, of course, cannot be provided by the attorney-in-fact.
Whether the principal’s assent to the arbitration agreement was obtained is, in each of the cases under review, a question of law that depends entirely upon the scope of authority set forth in the written power-of-attomey instrument. Ping, at 590. Ping further clarifies:
The scope of [the agent’s] authority is thus left to the principal to declare, and generally that declaration must be express ... [E]ven a “comprehensive” durable power would not be understood as implicitly authorizing all the decisions a guardian might make on behalf of a ward. Rather, we have indicated that an agent’s authority under a power of attorney is to be construed with reference to the types of transaction expressly authorized in the document and subject always to the agent’s duty to act with the “utmost good faith.”
Id. at 592. (citations omitted).
Focusing even closer on the question of whether, by way of a durable power-of-attorney, a principal vested his agent (his attorney-in-fact) with the authority to select arbitration and its concomitant waiver of the constitutional right of access to the courts, Ping cites to Restatement (Third) of Agency § 2.02 comment h. (2006).10 We *322said that “a collateral agreement to waive the principal’s right to seek redress of grievances in a court of law”11 was an act “with significant legal consequences.” We emphasized: “Absent authorization in the power of attorney to settle claims and disputes or some such express authorization addressing dispute resolution, authority to make such a waiver is not to be inferred lightly.” Id. at 593.
Ping faithfully applied the age-old principle that a power-of-attorney must be strictly construed in conformity with the principal’s purpose. Harding v. Kentucky River Hardwood Co., quoting U.S. Fidelity Co. v. McGinnis, 147 Ky. 781, 145 S.W. 1112 (1912), states:
It is the law that a formal instrument conferring authority will be strictly construed, and can be held to include only those powers which are plainly given, and those which are necessary, essential and proper to carry out those expressly given. It will be presumed that the principal, in- conferring a power intended to confer with it the right to do those things without the object contemplated could not be accomplished, but beyond this the authority will not be extended by construction.
205 Ky. 1, 265 S.W. 429, 431 (1924) (citations omitted).
We apply these same venerable principles to the cases at hand. We look now at the specific language of the respective POA documents that, as claimed by Exten-dicare and Kindred, authorized the agents to enter into arbitration agreements.

I. The Adams-Whisman POA

Extendicare identifies only two expressions of authority mentioned in the Adams/Whisman POA to support its claim that Adams had authorized Whisman to enter into a pre-dispute arbitration agreement. First, Extendicare points to the power to “institute or defend suits concerning [Adams’] property or rights.” Second, Extendicare relies upon Whis-man’s power “to draw, make and sign any and all cheeks, contracts, notes, mortgages, agreements, or any other document including state and Federal tax returns.”

a. The power to “institute or defend suits concerning my property rights” did not confer the authority to enter in a pre-dispute arbitration agreement.

Extendicare posits that the grant of specific authority to “institute or defend suits concerning my property rights” is an express authorization by Adams giving Whisman the power to choose arbitration *323as the mode for resolving disputes over his property rights. We disagree for several reasons.
First, at the most elementary level, even if we agreed that the conduct of initiating an arbitration proceeding for personal injury claims was functionally equivalent to instituting a suit concerning Adams’s property rights, the act that required authorization was not the act of initiating an arbitration proceeding. Obviously, Whis-man never initiated an arbitration proceeding. The action under review is the signing of the pre-dispute arbitration agreement when no personal injury or property rights were in dispute. That conduct does not remotely resemble the institution of a property rights claim.
We agree that the power to “institute or defend suits concerning my property rights” would necessarily encompass the power to make litigation-related decisions within the context of a suit so instituted, including the decision to submit the pending dispute to mediation or arbitration. But that, too, is not what Whisman did. Whisman’s action, at the time it was taken, had absolutely nothing to do with the institution or defense of claims concerning Adams property rights. Instituting “suits concerning my property rights” is not practically or conceptually similar in any way to making an agreement that future claims will be taken to arbitration.
Secondly, the current edition of Black’s Law Dictionary defines “suit” as “[a]ny proceeding by a party or parties against another in a court of laiu.” SUIT, Black’s Law Dictionary (10th ed. 2014) (emphasis added). By way of comparison, an earlier edition of Black’s Law Dictionary defines “suit” as “any proceeding by one person or persons against another or others in a court of justice in which a plaintiff pursues, in such court, the remedy the law affords him for the redress of an injury or the enforcement of a right[.]” Black’s Law Dictionary, 1603 (4th ed. 1968) (emphasis added). There is no doubt that in the language of the law, a “suit” occurs in a court of law; arbitration by its very purpose and design is intended to avoid suits in a court of law; it is the antithesis of a suit in a court of law.
The New Oxford American Dictionary defines “suit” in the context that concerns us, as “short for lawsuit.”12 In turn, “lawsuit” is defined as “a claim or dispute brought to a court for adjudication.”13 See Shepherd v. Standard Motor Co., 263 Ky. 329, 92 S.W.2d 337, 337 (1936) (“This term [‘lawsuit’] is defined and generally recognized as a suit at law or in equity; an action or a proceeding in a civil court; a process in law instituted by one party to compel another to do him justice.”) (citations omitted).
Thus, in both common and legal parlance, “instituting suits concerning my property rights” manifests a specific intention to pursue one’s rights in the courts of law, not by private arbitration. Instituting a suit is not the same thing as initiating a claim in arbitration; the two are mutually exclusive actions. Far from being consistent with the explicitly-stated authority to institute a lawsuit, Extendicare’s arbitration agreement expressly prohibits Whis-man from doing the very thing that Adams’s POA unequivocally authorized her to do.
Extendicare’s position is that the “institute or defend suits” language of the Adams/Whisman POA is a general authorization for engaging in litigation, which implicitly provides the authority to do what*324ever is incidental to the suit or reasonably necessary to achieve the purpose of the litigation. See Restatement (Second) of Agency § 35 • (1958) (“Unless otherwise agreed, authority to conduct a transaction includes authority to do acts which are incidental to it, usually accompany it, or are reasonably necessary to accomplish it”). However, we cannot rationally say that signing an arbitration agreement was “incidental to” a claim concerning Adams’ property rights when the specific right, to which the claim is allegedly “incidental,” did not exist. An act cannot be “incidental” to something that does not exist or has not happened. An arbitration agreement signed before a cause of action exists cannot be “reasonably necessary” to the resolution of that cause, Whisman’s execution of the arbitration agreement was not “incidental” to or “reasonably necessary” in the furtherance of any claim at all concerning Adams’ property rights. •
We agree that the “institute or defends suits” provision in the POA would authorize the attorney-in-fact to do what is. reasonably necessary -in the management of an actual claim or lawsuit, including the authority to settle or compromise the claim. Like countless other decisions required in the management of a lawsuit, settling a claim is within the ambit of the power expressly granted here. Nothing in our analysis would prevent Whisman or any similarly-situated attomey-in-fact from exercising her judgment in that regard. However, an agreement to submit a dispute to arbitration is the diametrical opposite of “settling” a claim. Settling a claim ends the controversy, whereas arbitrating a claim means fighting it . out before an arbitrator rather than a judge and jury.
Whisman’s act of signing Extendicare’s arbitration agreement was not “incidental” to or “reasonably necessary” to the institution or defense of a “suit” concerning Adams’ -property rights. Instead, it expressly forfeited Adams’ constitutional rights to have disputes decided in a court of law and to appeal any decision or award of damages arising therefrom, a point that we address in further detail in Part-IV of this opinion.

b. The power “to draw, make and sign any and all checks, contracts, notes, mortgages, agreements, or any other document including state and Federal tax returns” does not confer the authority to enter in a pre-dispute arbitration agreement.

Extendicare also argues that Whisman had the authority to sign a pre-dispute arbitration agreement as an exercise of the express power set forth in the Adams-Whisman POA to “to draw, make and sign any and all checks, contracts, notes, mortgages, agreements, or any other document including state and Federal tax returns.” Ping squarely refutes that argument.
We held in Ping that powers granted expressly in relation to the management of the principal’s property and financial affairs, and to health-care decisions, “did not give [the attorney-in-fact] a sort of universal authority beyond those express provisions.” Id. at 592. Citing to Rice v. Floyd, 768 S.W.2d 57, 58 (Ky. 1989), we said “an agent’s authority under a power of attorney is to be construed with reference to the types of transaction expressly authorized in the document^]” Id.; see also Restatement (Second) of Agency § 37(1) (1958) (“Unless otherwise agreed, general expressions used in authorizing an agent are limited in application to acts done in connection with the act or business to which the authority primarily relates.”). It is self-evident that the power relied upon here by Extendicare relates to the conduct of Adams’ financial and banking *325affairs, and not to the vindication of unanticipated causes of action that might arise in the future.
In summary, we agree with the Trigg Circuit Court and the Court of Appeals that Whisman was not authorized by her father £o enter into Extendicare’s arbitration agreement. Adams cannot therefore be deemed to have given his assent to the agreement, and in the absence of that assent there was not a valid agreement to be enforced.

2. The Wellner POA

In support of its argument that Beverly Wellner was authorized to execute on Joe’s behalf the Kindred arbitration agreement, Kindred relies upon two provisions of the Wellner POA: 1) the power “to demand, sue for, collect, recover and receive all debts, monies, interest and demands whatsoever now due or that may hereafter be or become due to me (including the right to institute legal proceedings therefor)”; and, 2) the power “to make, execute and deliver deeds, releases, conveyances and contracts of every nature in relation to both real and personal property, including stocks, bonds, and insurance.”

a. The power “to demand, sue for, collect, recover and receive all debts, monies, interest and demands whatsoever now dm or that may hereafter be or become due to me (including the right to institute legal proceedings therefor)” does not confer the authority to enter in a pre-dispute arbitration agreement.

Kindred acknowledges that this provision of the Wellner POA granting the power to “demand, sue for, collect, recover and receive all ... demands whatsoever” and “to institute legal proceedings” did not expressly authorize Beverly to sign the pre-dispute arbitration agreement. Instead, Kindred argues that such authorization must be implied because arbitration is “reasonably necessary or incidental,” as Kindred puts it, to “the ability to settle suits that have been brought pursuant to Joe’s intended grant of authority.” Kindred argues, “it would be an absurd result to recognize an agent’s power to bring suit ... and then deny that she has the power to settle those very claims.” We do not disagree; but “arbitrating” is not “settling.”
An agent charged with the responsibility of managing a claim in litigation would ordinarily need the ability to settle the claim. But, as we said above in reference to the Whisman case, initiating an arbitration proceeding — or more precisely, entering into a pre-dispute arbitration agreement, is a far cry from “settling” a claim. Initiating arbitration is the commencement of a legal battle; settling a claim is the resolution of a legal battle. A pre-dispute arbitration agreement “settles” nothing in relation to present and future claims of the principal.
b. The power “to make ,.. contracts of every nature in relation to both real and personal property, including stocks, bonds, and insurance does not confer the authority to enter into a pre-dispute arbitration agreement applicable to future personal injury claims.”
Kindred next contends that feev-erly was authorized to provide Joe’s assent to the arbitration agreement because it gave her the power “to make ... contracts of every nature 'in relation to both real and personal property, including stocks, bonds, and insurance;” (emphasis added). We certainly agree that a personal injury claim is a chose-in-action, and therefore constitutes personal property. Kentucky has long acknowledged that “dioses in ac*326tion are personal property.” Button v. Drake, 302 Ky. 517, 195 S.W.2d 66, 69 (1946).
In Button, our predecessor court examined several definitions of “property” from a variety of sources, this being, perhaps, the broadest one, taken from Commonwealth v. Kentucky Distilleries & Warehouse Co., 136 S.W. 1032, 1037 (Ky.1911):
The term (property) is therefore said to include everything which is the subject of ownership, corporeal or incorporeal, tangible or intangible, visible or invisible, real or personal, choses in action as well as in possession, everything which has an exchangeable value, or which goes to make up one’s wealth or estate.
(emphasis added).
The Court in Button also cites to this definition from Trimble v. City of Mt. Sterling, 12 S.W. 1066, 1067 (Ky. 1890): “The words ‘personal property' mean money, goods, chattels, things in action, and evidences of debt.” Button, at 69.
Joe’s personal injury claim was personal property and Beverly had the authority to make contracts relating to it. But the Kindred pre-dispute arbitration agreement was not a contract made “in relation” to a property claim. The agreement did nothing to affect any of Joe’s property or his property rights. The arbitration agreement does not even purport to be a “contract .,. in relation to both real and personal property.” As clearly expressed within the agreement itself,14 the agreement was made in relation to Joe’s constitutional right to access the courts and to trial by jury. Constitutional rights are decisively not “personal property” as we have defined the term. They are not “money, goods, chattels, things in action, and evidences of debt;” nor do they have “an exchangeable value, or which goes to make up one’s wealth or estate.”
Beverly’s authority to deal with Joe’s real and personal property does not translate into the power to relinquish his constitutional rights. Consequently, we conclude that Beverly was not authorized to provide Joe’s assent to an agreement waiving his constitutional rights by committing his future personal injury claims to arbitration.

3. The Clark POA

Kindred argues that Janis Clark was expressly authorized to enter into its pre-dispute arbitration agreement on behalf of her mother, Olive, by virtue of the language of the POA providing Janis with the power “[t]o draw, make, and sign in my name any and all cheeks,- promissory notes, contracts, deeds or agreements; ... and Generally to do and perform for me and in my name all that I might do if present;” and “[t]o institute or defend suits concerning my property or rights.”

a. The power “to institute or defend suits concerning my property rights” does not confer the authority to enter in a pre-dispute arbitration agreement.

For the reasons cited in the foregoing analysis of the “institute or defend suits” provisions of the Adams-Whisman POA and the “institute legal proceedings” of the Wellner POA, we conclude that this provision, granting the power “to institute or defend suits concerning my property rights,” cannot be construed as supporting the authority for the attorney-in-fact to sign a predispute arbitration agreement *327binding the principal and his estate to arbitrate future personal injury claims.

b. The powers to “to transact, handle, and dispose of all matters affecting me and/or my estate in any possible n>ay[.]” and “[glenerally to do and perform for me in my name all that I might if present” are broad enough and clear enough, unless otherwise prohibited, to encompasses the signing of a pre-dispute arbitration agreement.

In Ping, we reiterated the general rule that an express authorization in a power-of-attorney document for an attorney-in-fact to engage in specified activities implies that acts “reasonably necessary” to the specified activity are also authorized. 376 S.W.3d at 594. We cautioned, however, with reference to Restatement (Third) of Agency § 2.02 comment h. (2006), that given the “significant legal consequences” arising from an agreement waiving the principal’s rights of access to the courts and to tidal by jury, “authority to make such a waiver is not to be inferred lightly:” Id. at 593. Our holdings throughout this opinion, as in Ping itself, serve to highlight our reservation about casually inferring a power laden with such consequences.
However, a literal comprehension of the extraordinarily broad grant of authority expressed by these provisions — “to transact, handle, and dispose of all matters affecting me and/or my estate in any possible way” and “to do and perform for me in my name all that I might if present”— requires no inference about what the scope of authority encompassed within the expressed power. One might entertain considerable doubt about whether Olive consciously intended to forfeit her right of access to the courts and to a jury trial, but the language of her POA encompasses that result regardless of Olive’s actual intent. Given this extremely broad, universal delegation of authority, it would be impossible to say that entering into a pre-dispute arbitration agreement was not covered.
D. Summary
In summation, we conclude that Clark POA’s universal grant of authority, while not expressly providing the authority to bind the principal to an arbitration agreement, it implicitly does so. The more limited grants of authority provided in the Adams-Whisman POA and the Wellner POA do not provide the attorneys-in-fact with that authority. Based upon these conclusions, we affirm at this point the order of the Court of Appeals in Extendicare Homes, Inc., et al, v. Whisman (Case No. 2013-SC-426-I).
However, our analysis continues because, in Kindred Nursing Centers Limited Partnership, et al, v. Wellner (Case No. 2013-SC-431-I) and Kindred Extendicare Homes, Inc., et al. v. Clark (Case No. 2013-SC-426-I), we must further consider the additional issue of whether the trial court had jurisdiction to enter an order pursuant to CR 60.02 vacating the earlier dismissal; With respect to Kindred Extendicare Homes, Inc., et al. v. Clark, as well as the other eases, we also consider the extent to which the authority of an agent to waive his principal’s fundamental constitutional rights to access the courts, to trial by jury, and to appeal to a higher court, can be inferred from a less-than-explicit grant of authority.
IV. AN AGENT’S AUTHORITY TO WAIVE HIS PRINCIPAL’S CONSTITUTIONAL RIGHT TO ACCESS THE COURTS AND TO TRIAL BY JURY WILL NOT BE INFERRED BUT MUST BE CLEARLY EXPRESSED BY THE PRINCIPAL
In the cases before us we address the question of whether a person will be *328deemed to have waived fundamental constitutional rights when, in his stead, his attorney-in-fact signed a pre-dispute arbitration agreement. Our focus has been, and remains, upon the scope of the powers expressed in the power-of-attorney document, and whether those expressed powers are sufficient to supply the principal’s assent needed to form an agreement, which on its face, forfeits those fundamental constitutional rights.
Upon review of these cases, we are convinced that the power to waive generally such fundamental constitutional rights must be unambiguously expressed in the text of the power-of-attorney document in order for that authority to be vested in the attorney-in-fact. The need for specificity is all the more important when the affected fundamental rights' include the right of access to the courts (Ky. Const. § 14),15 the right of appeal to a higher court (Ky. Const. § 115),16 and the right of trial by jury, which incidentally is the only thing that our Constitution .commands us to “hold sacred.” See Ky. Const. § 7 (“The ancient mode of trial by jury shall be held sacred, and the right thereof remain inviolate, subject to such modifications as may be authorized by this Constitution.”).
There are limits to what we will infer from even the broadest grants of authority that might be stated in a power-of-attorney instrument. Lest there be any doubt concerning the propriety of drawing a line that limits the tolerable range of inferences we would allow from such a universally broad grant- as that contained in the Clark POA, it is worth considering how we would react when other fundamental rights are at stake.
It would be strange, indeed, if we were to infer, for example, that an attorney-in-fact with the authority “to do and perform for me in my name all that I might if present to make any contracts or agreements that I might make if present” could enter into an agreement to waive the principal’s civil rights; or the principal’s right to worship freely; or enter into an agreement to 'terminate the principal’s parental rights; put her child up for adoption; consent to abort a pregnancy; consent to an arranged marriage; or bind the principal to personal servitude. It would, of course, be absurd to infer such audacious powers from a non-specific, general, even universal, grant of authority. So too, it would be absurd to infer from a non-specific, universal grant, the principal’s assent to surrender of other fundamental, even sacred, liberties.
In this vein, we would not seriously entertain the claim that an agent had the implied power to enter a plea agreement pleading his principal guilty to a criminal offense. We are not aware of any other circumstances in which a generic grant of authority to make contracts or to do “whatever I might do if present,” would be deemed to imply a conscious decision to forego fundamental constitutional rights. Absent a clearly expressed, knowing, and voluntary waiver, we do not conclude that an individual has waived his constitutional right to remain silent in the face of police questioning; to have the. assistance of counsel during a trial; to plead guilty to a crime and thereby waive his right to a trial. See Brady v. United States, 397 *329U.S. 742, 748, 90 S.Ct. 1463, 25 L.Ed.2d 747, (1970) (“Waivers of constitutional rights not only must be voluntary but must be knowing, intelligent acts done with sufficient awareness of the relevant circumstances and likely consequences.”).
Without any doubt, one may expressly grant to his attorney-in-fact the authority to bargain away his rights to access the courts and to trial by jury by entering into a pre-dispute arbitration agreement. No one challenges that; we accept such authorized waivers often in the context,of criminal cases. We will not, however, infer from the, principal’s silence or from, a vague and general delegation of authority to “do whatever I might do,” that an attorney-in-fact is authorized to bargain away his principal’s rights of access to the courts and to a jury trial in future matters as yet not anticipated or even contemplated. A durable power-of-attorney document often exists long before a relationship with a nursing home is anticipated. It bears emphasis that the drafters of our Constitution deemed the right to a jury trial to be inviolate, a right that cannot be taken away; and, indeed, a right that is sacred, thus denoting that right and that right alone as a divine God-given right.
It is argued that the power-of-attorney documents we see in this case would endow the attorneys-in-fact with the authority to waive any and all constitutional rights of his principal as he may deem proper, at least insofar as the waiver can be effectuated by a “contract” or an “agreement.” However, as illustrated by our decision in Ping, it is fundamental that we will not read provisions into a contract that were not put there by the principal.
We held in Rice v. Floyd, 768 S.W.2d 57, 59 (Ky. 1989), that even a “comprehensive” durable power-of-attorney would not be construed to implicitly authorize any and all decisions a guardian might make on behalf of his ward. Infusing the authority to enter into “any contract or agreement” with the authority to waive fundamental constitutional rights eviscerates our long line of carefully crafted jurisprudence dictating that the principal’s explicit grant of authority delineated in the power-of-attorney document is the controlling factor in assessing the scope of the powers of the attorney-in-fact.
It makes no difference that arbitration clauses are commonplace in nursing home contracts and that a principal might anticipate that someday his agent will act to admit him into one. This reality, does not vitiate our conclusion that to cloak the agent with authority to waive the fundamental right to an adjudication by judge or jury, the power-of-attorney document must expressly so provide. The inclusion of such a provision, when it comports with the principal’s intent and expectation, would be no burden.
The FAA provides that a “written provision in .. a contract evidencing a transaction involving > commerce to settle by arbitration a controversy thereafter arising out of such contract or transaction ... shall be valid, irrevocable, and enforceable, save upon such grounds as eosist at law or in equity for the revocation of any contract.” 9 U.S.C. § 2 (emphasis added). As noted above, the question of whether an arbitration agreement was- ever formed is a'matter of state law, “so long as the state law in question does not single out arbitration agreements.” See Bluegrass Powerboats, 424 S.W.3d at 907; and Arthur Andersen LLP v. Carlisle, 556 U.S. 624, 630-31, 129 S.Ct. 1896, 173 L.Ed.2d 832 (2009) (State law is applicable to determine which contracts are binding and enforceable- under the FAA “if that law arose to govern- issues concerning the validity, revocability, and enforceability of contracts generally.” quoting Perry v. Thomas, *330482 U.S. 483, 493, n. 9, 107 S.Ct. 2520, 96 L.Ed.2d 426 (1987)).
Pursuant to our holding in Ping, an arbitration “agreement” entered into by an attorney-in-fact .which exceeds the grant of authority conferred' by his principal is no agreement at all. This principle derives from the general principles of law and equity that an attorney-in-fact may not act beyond the powers he has been granted under the power-of-attorney instrument; It follows that there are specific and concise grounds as exist at law or in equity, applicable to the formation of contracts generally, for establishing the invalidity of the three arbitration agreements at issue because each of them was signed by an agent lacking his principal’s authority to bargain away fundamental constitutional rights. Neither the KUAA nor the FAA is offended by that principle.
We are, of course, well aware that arbitration is not only sanctioned, but indeed promoted, by the Kentucky Constitution. Section 250 states: “It shall be the duty of the General Assembly to .enact such laws as shall be necessary and proper to decide differences by arbitrators, the arbitrators to be appointed by the parties who' may choose that summary mode of adjustment.” This Constitutional endorsement of arbitration does not vitiate the elementary rule that an attorney-in-fact may not waive his principal’s fundamental constitutional rights absent an explicit power to do so. Nor does § 250 in any way reduce the power and force of § 7 deeming the right to a jury trial to be inviolate and sacred. The operative phrase of § 250 is that the parties “may choose” this mode of dispute resolution, signifying that waiving one’s right to trial by judge or jury is his personal choice. In the circumstances we address, the principals did not “choose” this mode of adjustment; neither did they choose the corresponding waiver of their sacred right to a jury trial. More importantly, they did not authorize their respective attorneys-in-fact to “choose” it for them.
We reject the notion that this holding conflicts with the decisions of the United States Supreme Court in Marmet Health Care Center, Inc. v. Brown, — U.S. -, 132 S.Ct. 1201, 182 L.Ed.2d 42 (2012), and AT & T Mobility LLC v. Concepcion, 563 U.S. 333, 131 S.Ct. 1740, 179 L.Ed.2d 742 (2011). Concepcion struck down a California doctrine that explicitly declared unconscionable, and thus unenforceable, all arbitration clauses in consumer contracts containing class action waivers.’ The Supreme Court held that “[w]hen state law prohibits outright the arbitration of a particular type of claim, the analysis is straightforward: The conflicting rule is displaced by the FAA.” Id. at 1747. To the contrary, our holding does not prohibit arbitration of any “particular type of claim.” Consistent with Concepcion and the FAA’s requirement for the existence of a valid arbitration agreement, we decline to compel arbitration only when the assent of a party, purportedly bound by the agreement, has not been validly obtained. Nursing home facilities may still enforce arbitration agreements with their residents when the resident has signed the agreement or validly authorized his agent to sign in his stead.
Marmet applied the rule of Concepcion to strike down West Virginia’s explicit policy of refusing to enforce any “arbitration clause in a nursing home admission agreement adopted prior to an occurrence of negligence that results in a personal injury or wrongful death.” Marmet, 132 S.Ct. at 1203. Before Marmet, a pre-dispute arbitration-clause between a nursing home and a resident could not be enforced in West Virginia to compel arbitration of any claim based upon personal injury or wrongful *331death. Our rule does nothing that even approaches that kind of restraint on arbitration. We simply require, as we do with any contract, that the parties to be bound by the agreement validly assented. Nursing home residents may still enter into pre-dispute arbitration agreements and those agreements will be enforced, like any contract, if the agreement of the persons to be bound thereby has been obtained, either directly in person or by a duly authorized agent. We say only that an agent’s authority to waive his principal’s constitutional right to access the courts and to trial by jury must be clearly expressed by the principal.
A straight-forward application of our rule that an attorney-in-fact cannot act beyond the powers granted in the power-of-attorney document stands in stark contrast to the blanket prohibitions against arbitration agreements condemned in Marmet and Concepcion. Whatever hostility our rule evinces is not against the federal policy favoring arbitration; indeed, Kentucky shares that same policy, as we have proclaimed on several occasions.17 Our rule merely reflects a long-standing and well-established policy disfavoring the unknowing and involuntary relinquishment of fundamental constitutional rights regardless of the context in which they arise.
Y. THE CLARK CIRCUIT COURT HAD JURISDICTION PURSUANT TO CR 60.02 TO GRANT RELIEF FROM ITS ORDER COMPELLING THE PARTIES TO SUBMIT THE CONTROVERSIES TO ARBITRATION
 This issue affects only the two cases originating in the Clark Circuit Court: Kindred, Nursing Centers Limited Partnership d/b/a Winchester Centre for Health and Rehabilitation v. Wellner (Case No. 2013-SC-431-I) and Kindred Nursing Centers Limited Partnership d/b/a Winchester Centre for Health and Rehabilitation v. Clark (Case No. 2013-SC-430-I); it does not involve Extendicare Homes, Inc. d/b/a Shady Lawn Nursing Home v. Whisman (Case No. 2013-SC426-I).
Upon its initial consideration of the Clark and Wellner cases, in January 2012, the Clark Circuit Court granted Kindred’s motions to dismiss the cases and compel the parties to submit the pending claims to arbitration. Although not expressly designated as final and appealable orders, the circuit court’s orders were, by all indications, final.'
CR 60.02 provides' that upon specified grounds,18 a trial court “may, upon terms as are just, relieve a party ... from its final judgment, order, or proceeding[.]” *332After the September 2012 rendition of our opinion in Ping, counsel for Clark and Wellner moved the Clark Circuit Court for relief pursuant to CR 60.02 from the January orders compelling arbitration, citing the greater elucidation of the subject provided by Ping as cause.
The trial court was sufficiently moved by the argument such that it- exercised its authority to grant relief from the final judgment and reconsider the issue, resulting in its ultimate decision to overrule Kindred’s motions to dismiss and compel arbitration. Kindred argues that the trial court lacked- jurisdiction for its action. Clearly, CR 60.02 vests the' trial court with the jurisdiction to act.
Motions under CR 60.02 are addressed to the sound discretion of the trial court. See Fortney v. Mahan, 302 S.W.2d 842, 843 (Ky. 1957), citing Tozer v. Charles A. Krause Milling Co., 189 F.2d 242 (3rd Cir. 1951). We review trial court decisions under CR 60.02 for abuse of discretion. “Given the high standard for granting a CR 60.02 motion, a trial court’s ruling "on the motion receives great deference on appeal.... ” Barnett v. Commonwealth, 979 S.W.2d 98, 102 (Ky. 1998) (citing Brown v. Commonwealth, 932 S.W.2d 359, 361 (Ky. 1996)). To amount to an abuse of discretion, the trial court’s decision must be “arbitrary, unreasonable, unfair or unsupported by sound legal principles.” Commonwealth v. English, 993 S.W.2d 941, 945 (Ky. 1999). We are unable to conclude that the trial judge abused her discretion in her consideration of the respective CR 60.02 motions.
VI. CONCLUSION
Based upon the forgoing analysis, 'we affirm the orders of the Court of Appeals insofar as they deny the requests for interlocutory relief. It is hereby ORDERED as follows: ' '
1) The CR 65.09 motion of Extendicare Homes, Inc., et al., in Case No. 2013-SC-426-1 for interlocutory relief compelling arbitration is DENIED, based upon our conclusions that the powers vested in Belinda Whisman did not encompass the power to enter into an arbitration agreement regarding the claims of the decedent, Van Burén Adams, and because the authority to waive Adams’ constitutional rights of access to the courts by judge or jury and to appeal to a higher court was not explicitly set out in the power-of-attorney document, and because Whisman was not authorized to enter into an arbitration agreement on behalf of the wrongful death beneficiaries;
2) The CR 65.09 motion of Kindred Extendicare Homes, Inc., et al., in Case No. 2013-SC-426-I is DENIED, based upon our conclusion that-the authority to waive Olive Clark’s constitutional rights of access to the courts. by judge or jury and to appeal to a higher court was not explicitly set out in the power-of-attorney document, and because Janis Clark was not authorized to enter into an arbitration agreement on behalf of the wrongful death beneficiaries;
3) The CR 65.09 motion of Kindred Nursing Centers Limited Partnership, et al., in Case No. 2013-SC-431-I for interlocutory relief compelling arbitration is DENIED, based upon our conclusions that the powers vested in Beverly Wellner did not encompass the power to enter into an arbitration agreement regarding the claims of the decedent, Joe Wellner, and because the authority to waive Joe Wellner’s constitutional rights of access to the courts by judge or jury and to appeal to a higher court was not explicitly set out in the power-of-attorney document, and because Beverly Wellner was not authorized to enter into an arbitration agreement on behalf of the wrongful death beneficiaries.
*333Barber, Cunningham, and Keller, JJ., concur. Abramson, J., dissents by. separate opinion in which Minton, C.J. and Noble, J., join. Noble, J., dissents by separate opinion in which Minton, C.J., joins.

.Extendicare, Inc.; Extendicare Health Network, Inc.; Extendicare Reit; Extendicare L.P.; Extendicare Holdings,- Inc.; Extendi-care Health Services, . Inc.; Extendicare Health Facility Holdings, Inc.; John Does 1 Through 5; and Unknown Defendants.'


. Kindred Nursing Centers East, LLC; Kindred Hospitals Limited Partnership; Kindred Healthcare, Inc.; and Kindred Health Care Operating, Inc.


. KRS 216.515 enumerates certain enforceable rights extended to nursing home residents.


. Ky. Const. § 7.


. See McWethy’s Adm’x v. McCright, 141 Ky. 816, 133 S.W. 1001, 1002 (1911) ("A child has no interest in property of the parent while the latter is living; and this court has frequently held that the child cannot incumber [sic], sell, or otherwise dispose of a mere expectancy in the estate of the parent.”).


. We note here, as we did in Ping, that it is of no consequence that the person signing the arbitration agreement in her representative capacity as attomey-in-fact, is individually, one of the statutorily-designated wrongful death beneficiaries. By explicitly signing in that representative capacity, the agent does not bind herself, personally, to the terms, of the agreement, and care must be taken not to "conflate” the two distinct entities involved. See Ping, 376 S.W.3d at 599 ("By executing the arbitration contract, Ms. Ping:purported to agree on her mother’s behalf, not her own, to arbitrate her mother's claims. Even were her mother’s agreement valid, Ms. Ping’s having executed it as her mother’s representative would not preclude Ms. Ping, as representative of the wrongful death beneficiaries, from litigating their entirely separate claim.”).


. We are aware that, at least one federal trial judge takes issue with our analysis in Ping. See Golden Gate Nat. Senior Care, LLC v. Addington, 14-CV-327-JMH, 2015 WL 1526135, at *8-9 (E.D. Ky. Apr. 3, 2015). The judge in that case contends that Ping’s holding with respect to the rights of the wrongful death beneficiaries is wrong because it "effectively nullifies] arbitration in the wrongful death context” and runs counter to Marmet Health Care Center, Inc. et al v. Clayton Brown et al. — U.S. -, 132 S.Ct. 1201, 1203, 182 L.Ed.2d 42, (2012) and Marmet’s "emphatic federal policy in favor of arbitral dispute resolution” and concludes that the FAA "includes no exception for personal-injury or wrongful-death claims.” The fallacy of that position is obvious: 1) arbitration agreements in wrongful death cases are not nullified because wrongful death beneficiaries are free, as they always have been, to enter into arbitration agreements regarding their wrongful death claims; and 2) as we explained in Ping, the ownership status of a wrongful death varies from state to state depending upon the statutory and constitutional provisions that create the right. Ping, at 598. The federal and state policies favoring arbitration do not displace well-settled principles of contracts, property, and due process that bar individuals from maldng contracts that dispose of rights and property interests belonging to other people.


.KRS 411.140 provides: “No right of action for personal injury or for injury to real or personal property shall cease or die with the person injuring or injured, except actions for slander, libel, criminal conversation, and so much of the action for malicious prosecution *315as is intended to recover for the personal injury. For any other injury an action may be brought or revived by the personal representative, or against the personal representative, heir or devisee, in the same manner as causes of action founded on contract.”


. See also Overstreet v. Kindred Nursing Centers Limited Partnership, 2013-SC000620-DG, 2015 WL 4967188 at *7 (Ky. Aug. 20, 2015) (holding that claims asserted under KRS 216.515 for violations of a nursing home resident's rights, except for personal injury or property damage claims falling within the protective scope of KRS 411.140, may be brought only by "the resident or his guardian” during the resident’s lifetime. KRS 216.515(26)).


. Restatement (Third) Of Agency § 2.02 (2006)
h. Consequences of act for principal Even if a principal's instructions or grant of authority to an agent leave room for the agent to exercise discretion, the consequences that a particular act will impose on the principal may call into question whether the principal has authorized the agent to do such acts.
Three types of acts should lead a reasonable agent to believe that the principal does not intend to authorize the agent to do the act. First are crimes and torts. If a principal authorizes the agent's commission of a crime or an intentional tort, the principal will be subject to liability for the agent's wrongdoing. See § 7.04. The agent, additionally, will be subject to individual liability. See § 7.01. An agent is under no duty to obey a direction from the principál to commit such an act. See § 8.09(2). The bounds of the law are applicable to all, including principals, whether or not individuals. See Principles of Corporate Governance: Analysis and Recommendations § 2.01 and Comment g.
Second, acts that create no prospect of economic advantage for a principal, such as gifts and uncompensated uses of the principal’s property, require specific authorization. This is so even if an agent has notice that the principal acts philanthropically as to matters unconnected to the agency. Moreover, if it is normally not reasonable to believe that the principal will benefit from an act, a reasonable agent should not infer that the principal wishes the agent to do the act and therefore should not copmiit the act unless the principal communicates .specifically. that the principal wishes the act to be done. Thus, an agent should not infer that the principal wishes gifts to be made from the principal’s property from the fact that the principal has authorized the agent to manage the principal’s property and has *322given the agent discretion in making management decisions. For treatment of the authority of an agent to make gifts under a durable power of attorney, see Restatement Third, Property (Wills and Other Donative Transfers) § 8.1, Comment l.
Third, some acts that are otherwise legal create legal consequences for a principal that are significant and separate from the transaction specifically directed by the principal. A reasonable agent should consider whether the principal intended to authorize the commission of collateral acts fraught with major legal implications for the principal, such as granting a security interest in the principal’s property or executing an instrument confessing judgment. In such circumstances, it would be reasonable for the agent to consider whether a person in the principal’s situation, having the principal’s interests and objectives, would be likely to anticipate that the agent would commit such a collateral act, given the nature of the principal's specific direction to the agent.


. By "collateral'' agreement we referred to the separate, optional arbitration agreement signed in conjunction with, but not incorporated into, the other contractual arrangements for residential care. The arbitration agreements involved in this case are "collateral” agreements.


. New Oxford American Dictionary 1740 (Oxford University Press, 3d ed. 2010).


. New Oxford American Dictionary 989 (Oxford University Press, 3d ed. 2010).


. The Kindred arbitration agreement states: “Binding arbitration means the parties are waiving their right to trial, including their right to a jury trial, their right to a trial by a Judge, and their right to appeal the decision of the arbitrator(s).”


. "All courts shall be open, and every person for an injury done him in his lands, goods, person or reputation, shall have remedy by due course of law, and right and justice administered without sale, denial or delay.”


. "In all cases, civil and criminal, there shall be allowed, as. a matter of right at least one appeal to another court.”


. For example: Louisville Peterbilt, Inc. v. Cox, 132 S.W.3d 850, 854 (Ky. 2004) (“Kentucky and national policy have generally favored agreements to arbitrate.”); Ally Cat, LLC v. Chauvin, 274 S.W.3d 451, 457 (Ky. 2009) (“We do not, by this opinion, signify any retreat from our recognition of the prevalent public policy favoring enforcement of agreements to arbitrate.”); Schnuerle v. Insight Communications Co., L.P., 376 S.W.3d 561, 577 (Ky. 2012) ("[O]ur state Constitution and statutes favor the enforceability of arbitration agreements.”).


. The grounds stated by CR 60.02 are: (a) mistake, inadvertence, surprise or excusable neglect; (b) newly discovered evidence which by due diligence could not have been discovered • in time to move for a new -trial under Rule 59.02; (c) perjury or falsified evidence; (d) fraud affecting the proceedings, other than perjury or falsified evidence; (e) the judgment is void, or has been satisfied, released, or discharged, or a prior judgment upon which it is based has been reversed or otherwise vacated, or it is no longer equitable that the judgment should have prospective application; or (f) any other reason of an extraordinary nature justifying relief.